REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:
	  The closest prior arts on record fail to teach “receiving, by a terminal device, a random access response grant from a network device, wherein the resource allocation field comprises four (4) bits when the random success response grant is used by the terminal for scheduling a first message 3 (Msg3), and the resource allocation field is capable of indicating resource allocation of one of the following (a)-(d) in the narrowband: (a) one resource block, (b) two resource blocks, (c) three resource blocks, or (d) six resource blocks, wherein the resource allocation field comprises five (5) bits when the random access response grant is being used by the terminal for scheduling a second Msg3 that is different from the first Msg3, wherein the resource allocation field performs resource indication in a narrowband based on an uplink resource allocation type 0, and wherein, when the second Msg3 is used for data transmission, the resource allocation field is at least capable of indicating resource allocation of one of two resource blocks, three resource blocks, four resource blocks, five resource blocks, or six resource blocks in narrowband” in conjunction with all disclosed steps of functions or all disclosed structures performing corresponding functions in claims 1, 6, 11 and 16.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE LEE LO whose telephone number is (571)270-1952. The examiner can normally be reached Monday - Friday 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571)272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANE L LO/Primary Examiner, Art Unit 2466